Citation Nr: 9928041	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  96-34 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for residuals 
of a fracture of the left leg.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from September 1953 to July 
1955.

This appeal arises before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) from a May 
1996 decision from the Buffalo, New York, Regional Office 
(RO).  

A hearing was conducted in June 1999 by a member of the Board 
sitting at Washington, D.C.


FINDINGS OF FACT

1.  In June 1990, the Board denied the appellant's claim for 
entitlement to service connection for residuals of a fracture 
of the left leg. 

3.  The evidence received since the June 1990 Board decision 
is new and is so significant that it must be considered to 
fairly decide the merits of the claim.


CONCLUSION OF LAW

The evidence received subsequent to the June 1990 Board 
decision, in which service connection for residuals of a 
fracture of the left leg was denied, is new and material, and 
serves to reopen the appellant's claim.  38 U.S.C.A. 
§§ 5107(a), 5108, 7104 (West 1991); 38 C.F.R. § 3.156(a) 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant and his representative assert, in essence, that 
entitlement to service connection of residuals of a left leg 
fracture is warranted, in that the appellant's preexisting 
left leg injury was aggravated by his period of service.  The 
appellant also stated that his "total military medical 
record," which shows aggravation, has not been considered by 
VA.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303 (1998).  

A veteran is presumed to be in sound condition when accepted 
for service except for defects noted at the time of 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the disability 
existed prior to service.  38 C.F.R. § 3.304 (1998).  Service 
connection may also be granted for aggravation of a 
preexisting disability.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306 (1998).  

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306 (1998).  See also 
38 U.S.C.A. § 1153 (West 1991).  The specific finding 
requirement that an increase in disability is due to the 
natural progress of the condition will be met when the 
available evidence of a nature generally acceptable as 
competent shows that the increase in severity of a disease or 
injury or acceleration in progress was that normally to be 
expected by reason of the inherent character of the 
condition, aside from any extraneous or contributing cause or 
influence peculiar to military service.  Id.  Consideration 
will be given to the circumstances, conditions, and hardships 
of service.  Id.

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles, 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  
38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(b) (1998).  
However, both the statute and judicial interpretation of the 
statute emphasize the fact that the presumption of 
aggravation is not applicable unless the preservice 
disability underwent an increase in severity during service.  
See Paulson v. Brown, 7 Vet. App. 466 (1995); Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hunt v. Derwinski, 1 Vet. 
App. 292, 296 (1991). 

The Board notes that a portion of the veteran's service 
medical records are unavailable, presumably having been 
destroyed in a fire at the National Personnel Records Center 
(NPRC) in 1973.  Several attempts by the RO to locate service 
medical records pertinent to the veteran's claims for service 
connection have been unsuccessful.  The United States Court 
of Appeals for Veterans Claims (Court), in O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991), held that the Board's 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule is 
"heightened" where the service medical records are presumed 
destroyed.

The evidence of record at the time of the Board's June 1990 
decision, which constituted the last final denial of the 
appellant's claim, may be briefly summarized.  The available 
service medical records show that the appellant was diagnosed 
with complete bony union of left leg fracture at the time of 
his pre-induction physical examination in July 1953.  In 
September 1953, he was diagnosed with a torn medial meniscus 
of the left knee while at Camp Gordon, Georgia.  An October 
1953 clinical record shows that the appellant complained of 
left knee instability and swelling.  He gave a history of 
fracturing bones of his left leg in June 1952 as a result of 
a roller skating accident.  He noted that he was in a long 
leg cast for 5 months following the accident.  Examination 
revealed atrophy of the left quadriceps and edema of the leg 
secondary to tight Ace bandage use just below the left knee.  
He was placed on L2 profile at that time - which included no 
prolonged marching or jumping.  X-rays of the left knee were 
negative.  He also complained of left knee pain in December 
1953.  The separation examination clinically evaluated his 
lower extremities was normal.  The report also notes that the 
appellant fractured his left leg in 1952, prior to his 
service enlistment.

In June 1990 the Board denied the appellant's claim for 
service connection for residuals of a left leg fracture, on 
the basis that the no new and material evidence had been 
submitted which showed that the preservice left leg disorder 
was aggravated by service.  The Board found that the 
appellant had submitted no evidence since an August 1973 RO 
rating decision which had denied service connection for a 
fracture of the left leg.  The June 1990 Board decision is 
final.  38 U.S.C.A. § 7104 (West 1991).  However, the 
appellant may reopen his claim by the submission of new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1998).

 "New and material evidence" is defined at 38 C.F.R. 
§ 3.156(a) (1998) as:

[E]vidence not previously submitted to 
agency decisionmakers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  See Hodge v. 
West, 155 F.3d 1356 (1998).

The evidence received since the June 1990 Board decision 
includes duplicative copies of available service medical 
records, a statement submitted from the appellant's wife, a 
statement received from a private treating physician of the 
appellant, and statements and testimony presented by the 
appellant.  The statement submitted by the appellant's wife, 
received by VA in October 1998, is to the effect that that 
the appellant had had left leg trouble throughout their 
entire 41 year marriage.

A VA Form 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs (VA), 
received by VA in August 1996, is shown to have been 
completed by Dr. Zaia, a private physician.  The doctor 
indicated that the appellant was injured in June 1952 while 
skating and he fractured his left tibia.  It was reduced, 
placed in a cast.  A diagnosis of spiral fracture of the 
lower left tibia shown.  The appellant was noted to have been 
hospitalized for approximately 11 days in June 1952 and that 
his fractured tibia had healed normally.  

To summarize, the Board finds that the recently submitted 
evidence to be new and probative.  The medical statement from 
the physician who treated the fracture of the left leg prior 
to service indicated that the fracture had healed normally 
prior to active duty.  This bears directly on the question as 
to whether there was any left leg disability present at the 
time of the entrance examination.  Additionally, both the 
testimony and the statement from the appellant's wife 
indicate the presence of a chronic left leg disability.  See 
Justus v. Principi, 3 Vet. App. 510 (1992), which held that 
for the purpose of determining whether a claim should be 
reopened, the credibility of all the evidence received with 
regard to that matter is to be presumed.  Evidence is 
presumed credible for the purposes of reopening unless it is 
inherently false or untrue.  Duran v. Brown, 7 Vet. App. 216, 
220 (1994); Justus, supra.  

Accordingly, it is the Board's judgment that new and material 
evidence has been submitted and the claim is reopened. 


ORDER

New and material evidence having been received, the 
appellant's claim for service connection for residuals of a 
fracture of the left leg has been reopened. 

REMAND

As indicated above, the Board has determined that new and 
material evidence has been received with regard to the 
veteran's claim for service connection for a low back 
disorder, and that the claim has accordingly been reopened.  
In Elkins v. West, 12 Vet.App. 209 (1999), the United States 
Court of Appeals for Veterans Claims (Court) held that in 
making a determination as to whether new and material 
evidence has been submitted to reopen a previously denied 
final decision, a three-step process is required.  It must 
first be determined whether new and material evidence has 
been submitted.  If new and material evidence has been 
submitted, then the Secretary must determine whether, the 
claim is well grounded pursuant to 38 U.S.C.A. § 5107 (West 
1991).  If the claim is well grounded, the merits of the 
claim will be evaluated after the duty to assist under 
38 U.S.C.A. § 5107 (West 1991) has been fulfilled  See 
Bernard v. Brown, 4. Vet.App. 384 (1994).

A claim for service connection is well-grounded if three 
criteria are met: (1) there is competent medical evidence of 
a current disability/medical diagnosis; (2) there is 
competent lay or medical evidence that a disease or injury 
was incurred in service or aggravated by military service; 
and (3) there is competent medical evidence of a nexus, or of 
a causal relationship between the inservice 
incurrence/aggravation and the current disability.  See 
Caluza v. Brown, 7 Vet.App. 498 (1995).

The VA may obtain records in constructive possession such as 
VA treatment records, serve record, and also medical records 
which the appellant has placed the VA on notice.

In this regard appellant has indicated that he had been 
treated at the VA Medical Center in Syracuse, New York for 
many years and had been told he had arthritis in his left leg 
and both feet.  Attempts to locate these records have been 
unsuccessful. 
The VA medical Center in Syracuse has indicated that the 
treatment records may have been retired to the VAMC in 
Buffalo, New York.  A March 1997 letter received by the RO 
from the VAMC in Buffalo, New York shows that no record of 
treatment concerning the appellant was found at the VAMC.  It 
is unclear from this response whether the search was for 
records of treatment by that facility or encompassed a search 
for retired records at a storage facility.

The appellant further testified that he went to work at 
Griffiss Air Force Base as a mailman following his service 
separation, where he worked for 30 years, and that he was 
evaluated at the clinic intermittently for left leg problems 
until his retirement in 1988.  He indicated that base was 
closed in 1993.  He also reported that the Griffiss Air Force 
Base clinic was taken over by the VA and that he received 
current treatment at that facility.  He also testified that 
he was hospitalized in January 1954 for his left leg.

During the veteran's hearing several references were made to 
the left knee injury.  The Board considers this testimony as 
raising the issue of service connection for residuals of a 
left knee disability.  The Board further finds that this 
issue is intertwined with the issue in appellate status and 
must be adjudicated by the RO.  

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO should send the appellant a 
letter describing the evidence needed to 
establish a well-grounded claim for 
service connection for the left leg 
disorder and left knee disability.  Such 
evidence would include current medical 
evidence of left leg and knee 
disabilities and a medical opinion 
relating these disabilities to service.  
He should be given an appropriate amount 
of time to respond.  He should be asked 
to furnish the approximate dates of 
treatment for his left leg and knee 
disorders during service.  The appellant 
should be furnished the appropriate 
release of information forms in order to 
obtain copies of medical records 
pertaining to treatment for his left leg 
and knee at Grifiss Air Force Base.  

2  The RO should take the appropriate 
action in order to locate the medical 
records from Griffiss Air Force Base 
where the appellant was treated as a 
civilian employee from 1957 to 1988.

3.  The RO should request all records 
from the VA clinic in Rome, New York.  

4.  The RO should contact the VA facility 
in Buffalo, New York and explain that the 
VA is attempting to locate medical 
records for treatment provided by the VA 
medical facility in Syracuse.  That 
facility indicated that the records were 
retired apparently at a storage facility. 
If this is correct, the RO should request 
that the records be retrieved.

5.  The RO should request the NPRC to 
conduct a search for the pertinent sick 
call and morning reports.

6.  The RO should adjudicate the issue of 
service connection for residuals of a 
left knee injury.  If the benefit sought 
is not granted, the appellant and his 
representative should be notified of that 
decision and of his appellate rights.  

7.  Following any additional development 
deemed appropriate, the RO should 
readjudicate the issue in appellate 
status, to include consideration of 
Elkins v. West, 12 Vet. App. 209 (1999).  

If the benefit sought is not granted, the appellant and his 
representative should be furnished with a Supplemental 
Statement of the Case, and opportunity to respond.  
Thereafter, the case should be returned to the Board for 
further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals






